MEMORANDUM DECISION
                                                                               FILED
Pursuant to Ind. Appellate Rule 65(D),                                    Mar 10 2017, 10:12 am
this Memorandum Decision shall not be
                                                                               CLERK
regarded as precedent or cited before any                                  Indiana Supreme Court
                                                                              Court of Appeals
court except for the purpose of establishing                                    and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Randy M. Fisher                                          Curtis T. Hill, Jr.
Deputy Public Defender                                   Attorney General of Indiana
Leonard, Hammond, Thoma & Terrill
                                                         Angela N. Sanchez
Fort Wayne, Indiana                                      Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Lacie K. Hall,                                           March 10, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         02A03-1607-CR-1608
        v.                                               Appeal from the Allen Superior
                                                         Court
State of Indiana,                                        The Honorable Frances C. Gull,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         02D05-1601-F5-7



Baker, Judge.




Court of Appeals of Indiana | Memorandum Decision 02A03-1607-CR-1608 | March 10, 2017              Page 1 of 7
[1]   Lacie Hall appeals the sentence imposed by the trial court after Hall pleaded

      guilty to Level 5 Felony Battery1 and Class A Misdemeanor Invasion of

      Privacy.2 Hall argues that the trial court failed to consider certain mitigators

      and that the sentence is inappropriate in light of the nature of the offenses and

      her character. Finding no error and that the sentence is not inappropriate, we

      affirm.


                                                    Facts
[2]   On June 4, 2014, Hall was convicted of battering Emilio Luna, the father of her

      son. As a condition of probation, a no-contact order was issued that barred her

      from contacting Luna.


[3]   On January 7, 2016, there was an open arrest warrant for Hall related to an

      alleged probation violation. She went to Luna’s home to visit her son before

      turning herself in for arrest. Luna asked Hall to leave, and she refused. He

      tried to push her out of the door, and Hall then attacked him. She pushed and

      scratched him and pulled a large amount of his hair out of his head. Hall

      placed one hand on Luna’s neck, causing abrasions and redness, though he did

      not believe that she was trying to strangle him. Hall eventually left the

      residence, but police found and arrested her as she was walking away.




      1
          Ind. Code § 35-42-2-1(g).
      2
          Ind. Code § 35-46-1-15.1.


      Court of Appeals of Indiana | Memorandum Decision 02A03-1607-CR-1608 | March 10, 2017   Page 2 of 7
[4]   On January 13, 2016, the State charged Hall with Level 5 felony battery with a

      prior conviction against the same victim, two counts of Level 6 felony domestic

      battery, and Class A misdemeanor invasion of privacy. In exchange for the

      dismissal of the domestic battery charges, Hall pleaded guilty to Level 5 felony

      battery and Class A misdemeanor invasion of privacy on May 18, 2016. On

      June 15, 2016, the trial court sentenced Hall to concurrent terms of four years

      for battery and one year for invasion of privacy. Hall now appeals.


                                   Discussion and Decision
                                I. Mitigating Circumstances
[5]   Hall first argues that the trial court erred by failing to consider several of her

      proffered mitigating circumstances. Under the advisory sentencing scheme, we

      may reverse if a trial court finds aggravators that are not supported by the

      record or are improper as a matter of law or omits mitigators that are clearly

      supported by the record and advanced for consideration. Anglemyer v. State, 868
N.E.2d 482, 490-91 (Ind. 2007), clarified on reh’g, 875 N.E.2d 218 (Ind. 2007). It

      is well established that the trial court is not obligated to accept the defendant’s

      arguments as to what constitutes a mitigating factor. Gross v. State, 769 N.E.2d
1136, 1140 (Ind. 2002). An allegation that the trial court failed to find a

      mitigator requires the defendant to show that the mitigating evidence is both

      significant and clearly supported by the record. Anglemyer, 868 N.E.2d at 493.


[6]   Hall contends that the trial court erred by failing to find two of her proffered

      mitigating circumstances: (1) her relatively young age and difficult upbringing;

      Court of Appeals of Indiana | Memorandum Decision 02A03-1607-CR-1608 | March 10, 2017   Page 3 of 7
      and (2) her need for alternative sentencing to prevent undue hardship on her

      son. First, Hall was twenty-five years old when she committed these offenses—

      nearly a decade into adulthood. And her years of legal adulthood have been

      filled with conviction after conviction, despite opportunities to participate in

      counseling and other services. Under these circumstances, we do not find that

      the trial court erred in declining to find Hall’s age to be a mitigator. As for her

      upbringing, there is little specific evidence in the record about Hall’s childhood.

      And our Supreme Court has cautioned that “evidence of a difficult childhood

      warrants little, if any, mitigating weight.” Coleman v. State, 741 N.E.2d 697, 700

      (Ind. 2000). The limited information about Hall’s childhood available in this

      case is neither significant nor clearly mitigating; consequently, the trial court

      did not err by declining to find this to be a mitigating circumstance.


[7]   Second, as to whether Hall’s incarceration would result in an undue hardship

      for her son, we note that some degree of hardship to the children of incarcerated

      parents is inevitable, but “absent special circumstances, trial courts are not

      required to find that imprisonment will result in an undue hardship.” Dowdell v.

      State, 720 N.E.2d 1146, 1154 (Ind. 1999). The record in this case holds no

      evidence regarding the impact of Hall’s incarceration on her son. Indeed, her

      son lives with his father, and the record reveals that Hall has failed to pay court

      ordered child support. In short, there is no evidence that Hall has paid child

      support, provided any meaningful support to her son, or even spent any

      significant parenting time with her child. Under these circumstances, the trial




      Court of Appeals of Indiana | Memorandum Decision 02A03-1607-CR-1608 | March 10, 2017   Page 4 of 7
       court did not err by declining to find that her incarceration would cause an

       undue hardship to her son.


                                        II. Appropriateness
[8]    Finally, Hall contends that the sentence is inappropriate in light of the nature of

       the offenses and her character. Indiana Appellate Rule 7(B) provides that this

       Court may revise a sentence if it is inappropriate in light of the nature of the

       offense and the character of the offender. We must “conduct [this] review with

       substantial deference and give ‘due consideration’ to the trial court’s decision—

       since the ‘principal role of [our] review is to attempt to leaven the outliers,’ and

       not to achieve a perceived ‘correct’ sentence . . . .” Knapp v. State, 9 N.E.3d
1274, 1292 (Ind. 2014) (quoting Chambers v. State, 989 N.E.2d 1257, 1259 (Ind.

       2013)) (internal citations omitted).


[9]    For her Level 5 felony conviction, Hall faced a sentence of one to six years,

       with an advisory term of three years. Ind. Code § 35-50-2-6(b). The trial court

       imposed a four-year sentence—slightly above the advisory but well less than the

       maximum possible term. For her Class A misdemeanor conviction, Hall faced

       a sentence of up to one year. I.C. § 35-50-3-2. She received a full one-year

       term, though it is to be served concurrently with her four-year sentence, for an

       aggregate term of four years imprisonment.


[10]   With respect to the nature of the offenses, Hall went to Luna’s home, in

       violation of a no-contact order and the terms of her probation. She was on

       probation for a previous occasion in which she battered Luna. When Luna

       Court of Appeals of Indiana | Memorandum Decision 02A03-1607-CR-1608 | March 10, 2017   Page 5 of 7
       asked her to leave, she refused and physically attacked him. She pushed and

       scratched him and ripped a large chunk of hair out of his head. This is her third

       conviction for battering Luna. The nature of the offenses does not aid Hall’s

       argument.


[11]   As for Hall’s character, she has been involved in the criminal justice system

       since the age of fourteen. As a juvenile, she was adjudicated delinquent for

       disorderly conduct, resisting law enforcement, and battery. As an adult, she has

       been convicted of Class A misdemeanor domestic battery, Class D felony

       domestic battery, and Class A misdemeanor battery resulting in bodily injury.

       Throughout her contact with the criminal justice system, she has had the

       opportunity to participate with counseling, anger management, and other

       services; she has also been placed on probation more than once, and as a

       juvenile was placed in the Girl’s School. In other words, Hall has been afforded

       leniency in the past through alternative placements and the provision of

       services, but she has been either unable or unwilling to take advantages of those

       opportunities, instead continuing to batter the father of her child. Under these

       circumstances, we find that the aggregate four-year sentence imposed by the

       trial court is not inappropriate in light of the nature of the offenses and her

       character.3




       3
         Hall raises a separate argument that the trial court should have placed her in Community Corrections rather
       than imposing a term of incarceration. We have addressed this argument by finding that the four-year
       sentence imposed by the trial court is not inappropriate.

       Court of Appeals of Indiana | Memorandum Decision 02A03-1607-CR-1608 | March 10, 2017             Page 6 of 7
[12]   The judgment of the trial court is affirmed.


       Mathias, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1607-CR-1608 | March 10, 2017   Page 7 of 7